Citation Nr: 0210137	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  96-29 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for the 
appellant's appeal has been obtained by the RO.

2.  The appellant's back disability is manifested by 
degenerative disc disease of the lumbar spine, chronic low 
back pain, sciatic neuropathy, excessive fatigability and 
weakened movement due to pain, with a 50 percent to 100 
percent loss in functional capability during flare-ups. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, a 
60 percent evaluation is warranted for degenerative disc 
disease of the lumbar spine.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.14, 4.40, 4.59, 4.71a, Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107), which applies to 
all pending claims for VA benefits, and which provides that 
the VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA.

The Board finds, in this case, that all relevant facts have 
been properly developed, and that all available evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  In support of 
the appellant's claim, private treatment reports, VA 
outpatient treatment records, and VA examination reports have 
been associated with the claims file.  The record discloses 
that the appellant has provided testimonial evidence in 
support of his claim during hearings conducted in February 
1997, October 1999, and July 2001.  Further, the Board 
remanded this matter to the RO for further development of 
this issue in December 1999.  The appellant was also offered 
the opportunity to submit additional evidence in support of 
his claim while on remand to the RO.  The Board is not aware 
of any additional evidence which is available in connection 
with the issue on appeal, and concludes that all reasonable 
efforts have been made by VA to obtain evidence necessary to 
substantiate the appellant's claim.  Accordingly, the Board 
finds that VA's efforts to notify the appellant and to assist 
him in obtaining evidence to substantiate his claim were 
thorough and consistent with the requirements of the newly 
enacted statutory and regulatory provisions regarding VA's 
duty in this regard.  

In this case, the appellant essentially contends that his 
service-connected degenerative disc disease of the 
lumbosacral spine warrants a higher rating than currently 
assigned.  In its review of this matter, the Board has 
considered the lay assertions of the appellant and, in 
particular, testimonial evidence presented by the appellant 
during multiple hearings held in connection with his claim 
for an increased evaluation.  In the context of this case, 
the appellant maintains that his service-connected disability 
is manifested by symptomatology of greater severity than 
currently assessed in the 40 percent rating evaluation.  In 
this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, assertions regarding the severity of the appellant's 
symptoms must be viewed in conjunction with the objective 
medical evidence of record. 

Disability rating are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  Disability ratings are determined by applying 
the criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b) as amended; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

The record discloses that service connection was established 
for degenerative disc disease of the lumbar spine by rating 
decision dated in April 1994.  Evidence reviewed in 
conjunction with this rating action included service medical 
records, private medical records, VA outpatient treatment 
records, and VA medical examination reports.  Service medical 
records reflect the appellant was treated during service for 
injuries sustained to his back, diagnosed as low back strain.  
Private medical records document post service treatment for 
continued lumbar complaints.  X-ray studies revealed 
degenerative disc disease at L5-S1.  

On VA examination in August 1991, the appellant was evaluated 
with degenerative post traumatic arthritis of the lumbosacral 
spine with extensive intervertebral disc degeneration and 
clumping of nerve roots throughout the entire lumbar spine.

On VA examination in July 1993, the appellant was diagnosed 
with degenerative discs of the lumbar spine in multiple 
areas, primarily L5 and S1, with a moderate amount of 
degenerative changes at L5 and S1.  The appellant was also 
evaluated with limitation of back movement and atrophy of the 
left calf and thigh.  

Based upon a review of the evidence, it was the RO's finding 
that the appellant's degenerative disc disease was shown to 
result from trauma to the back sustained during the 
appellant's period of active duty.  Service connection was 
established for degenerative disc disease of the lumbar 
spine, and the disorder was evaluated as 40 percent 
disabling.  The 40 percent rating evaluation has been in 
effect since that time. 

More recently, in January 1996, the appellant sought an 
increased evaluation for his service-connected disability of 
the lumbar spine.  In his statement, the appellant indicated 
that he continued to receive treatment for his back disorder, 
and that due to the severity of his symptomatology, he was 
placed on light duty status on a permanent basis at work.

A February 1996 VA examination report referenced a diagnostic 
impression of arthritis with spondylosis of L5-S1 of the 
lumbar spine with left sciatica, chronic. In his assessment, 
the examiner indicated the appellant was limited in his 
activities.  It was noted that the appellant was unable to 
perform lifting, although he was employed as a nurse's aid.  
It was also noted that surgery was not determined to be 
beneficial, rather, preventative care was to be followed to 
avoid further injury to the back.

An April 1996 radiology report indicates that findings noted 
on x-ray studies were consistent with muscle spasm.  The 
studies also revealed hypertrophic spur formation at multiple 
levels, with narrowing of the disc space at L5-S1.

The appellant underwent VA examination in December 1997.  The 
diagnostic impression was low back syndrome with degenerative 
disk disease, and probable left L5 radiculopathy.  In his 
assessment, the examiner indicated that the appellant had a 
long history of lower back pain.  It was noted that there was 
radiological evidence of intravertebral disk degeneration.  
The examiner noted that the finding of asymmetry of the left 
calf was suggestive of radiculopathy.  

On VA spine examination in July 2000, the appellant 
complained of chronic low back pain, with additional 
complaints of weakness and stiffness associated with the 
back.  He reported fatigability and lack of endurance.  The 
appellant reported the onset of pain in his back with 
radiation into the left leg, extending down to the calf and 
ankle.  He also reported symptoms of numbness.  The appellant 
was noted to take Motrin 600 mg. with some relief of 
symptoms.  The appellant described constant pain associated 
with his back, but indicated that his symptoms flare-up when 
he engages in additional activities, lifts heavy objects, or 
is not precipitated by any incident. 

On physical examination, the appellant was noted to have a 
loss of 20 degrees rotation on the left side, and 15 degrees 
rotation on the right side.  He was evaluated with decreased 
sensation of the left leg.  Straight leg raising was positive 
at full extension.  Strength was evaluated as 3/5.  X-ray 
studies of the lumbosacral spine revealed a narrowing of the 
disc space at the level of L4 to L5, and L5 to S1.  There was 
a moderate degree of degenerative hypertrophic spur formation 
detected at multiple levels.  The examiner evaluated the 
appellant with a spinal disc condition, noted to be 
manifested by chronic low back pain and limitation of motion.  
However, it was noted that there was no demonstrable muscle 
spasm or absent ankle jerk detected on examination.

In his assessment, the examiner indicated that the appellant 
had severe symptoms with recurrent attacks and intermittent 
relief.  It was the examiner's impression that there was 
evidence of some sciatic neuropathy.  The examiner opined, in 
light of the subjective complaints and objective findings on 
examination, that the appellant would experience back 
problems for the remainder of his life.  It was his 
impression that the appellant would experience increasing 
difficulty in the performance of duties associated with his 
occupation as nursing assistant, due to the requirement of 
heavy lifting associated with this occupation.  It was noted 
that the appellant, when symptomatic, experiences a loss in 
functional capability, described as ranging from 50 percent 
to 100 percent of his daily activities due to back pain.  In 
addition, the appellant was noted to experience excessive 
fatigability and weakened movement due to back pain. 

VA outpatient clinical records, dated from 1999 through 2000, 
document treatment for complaints of lumbar pain with 
radiculopathy.  An October 2000 computerized tomography (CT) 
scan of the lumbar spine revealed degenerative disc disease 
of the lumbosacral spine.  A December 2000 MRI revealed 
degenerative disc disease at all levels.  

The appellant's low back disability is currently evaluated as 
40 percent disabling under Diagnostic Code 5293.  Under the 
rating schedule, a 40 percent evaluation is assigned for 
severe intervertebral disc syndrome, featuring recurring 
attacks with intermittent relief.  A 60 percent evaluation, 
the highest under this code provision, is contemplated with 
findings of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

In this case, the record reflects an increase in the severity 
of symptomatology associated with the service-connected low 
back disability.  In this regard, the February 1996 VA 
examination report indicated that symptoms associated with 
the degenerative back disorder limited the appellant's 
activities.  It was also determined that surgical 
intervention would not yield beneficial results.  On later VA 
examination, in December 1997, the appellant was evaluated 
with radiculopathy and weakness involving the lower extremity 
in addition to constant pain of the lower back.  On more 
recent VA examination conducted in July 2000, the appellant 
was shown to experience severe chronic low back pain with 
limitation in the mobility of the spine and sciatic 
neuropathy.  Moreover, while the examiner was unable to 
assign any specific additional limitation likely to result 
from episodic flare-ups, he has indicated that the appellant 
experiences a functional loss of 50 to 100 percent of his 
daily activities due to back pain.  Further, it was noted 
that the appellant also experiences excessive fatigability 
with weakness as a result of his back pain.  Therefore, the 
Board finds that since there is evidence of severe 
symptomatology on examination, such additional pain and 
excess fatigability is reasonably considered to be consistent 
with a finding of pronounced impairment attributable to the 
low back disorder.  In this context, the Board finds that the 
evidence sufficiently demonstrates that the service-connected 
disability of the low back is manifested by severe chronic 
pain, sciatic neuropathy, and other neurological 
symptomatology that comport with the criteria for a 60 
percent rating evaluation under Diagnostic Code 5293.  While 
VA examination showed no objective evidence of muscle spasm 
or absent ankle jerk, the Board is satisfied that the 
objective clinical evidence noted demonstrates severe 
persistent symptomatology with little intermittent relief 
from such symptomatology.  Accordingly, the Board finds, with 
resolution of all reasonable doubt in the appellant's favor, 
that the evidence supports a 60 percent evaluation for the 
appellant's degenerative disc disease of the lumbar spine.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1996); 
38 C.F.R. §§ 4.40, 4.45, 4.59.

In its review of this matter, the Board has considered 
whether a higher rating evaluation is warranted under other 
rating codes.  In this context, the Board notes that as there 
is no evidence of residuals of a fracture of the vertebra 
with cord involvement, bedridden, or requiring long leg 
braces (Diagnostic Code 5285), or complete bony fixation 
(ankylosis) of the spine at an unfavorable angle (Diagnostic 
Code 5286), there is no basis in the record for an evaluation 
in excess of 60 percent for the appellant's back disability. 

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
appellant's service-connected back disability, interference 
with the appellant's employment is foreseeable.  However, the 
record does not reflect such factors as frequent periods of 
hospitalization because of the service-connected disability 
in question, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  Thus, the evidence of record does not reflect any 
factor which takes the appellant outside of the norm, or 
which presents an exceptional case where the 60 percent 
rating would be inadequate.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A 60 percent evaluation is granted for degenerative disc 
disease of the lumbar spine, subject to the law and 
regulations governing the payment of monetary benefits.



		
	G. JIVENS-MCRAE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

